Citation Nr: 1140273	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  04-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus.

2.  Entitlement to an initial rating in excess of 30 percent for status-post hysterectomy with left  and right oophorectomy and a history of uterine fibroids with menorrhagia.




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to December 1980, and April 1983 to January 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the Department of Veterans Affairs (VA), Jackson, Mississippi, Regional Office (RO),which granted noncompensable service connection for bilateral pes planus and a 10 percent rating for status-post hysterectomy with left oophorectomy and a history of uterine fibroids with menorrhagia, both effective January 1, 2003.  

In October 2003 the RO increased the Veteran's rating for status-post hysterectomy with left oophorectomy and a history of uterine fibroids with menorrhagia from 10 to 30 percent disabling, effective January 1, 2003.  Then, in August 2004, the RO granted a temporary total rating for the Veteran's status-post hysterectomy with left oophorectomy and a history of uterine fibroids with menorrhagia, effective September 11, 2003, and then continued a 30 percent rating, effective January 1, 2004.  

Although the RO granted a compensable rating for the Veteran's service-connected gynecological disability, because the higher rating is less than the maximum available rating, the remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In January 2008 and in March 2010, the Board remanded the claims for additional development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Since January 1, 2003, the effective date of service connection, pes planus has been manifested by pain with minimally decreased arches, without objective evidence of weight-bearing lines over or medial to the great toes, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, marked deformity, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, resulting in no more than mild bilateral flatfoot. 

2.  For the period from January 1, 2003, the effective date of service connection, to September 11, 2003, the date the Veteran underwent a total hysterectomy and right and left oopherectomy, her uterine fibroids with menorrhagia were manifested by symptoms controlled by continuous treatment.

3.  For the period since January 1, 2004, the date following the termination of a 100 percent award for convalescence following a total hysterectomy and right and left oopherectomy, the Veteran's gynecological disability was manifested by the absence of the uterus and both ovaries, with abdominal pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2011). 

2.  For the period from January 1, 2003, the effective date of service connection, to September 11, 2003, the date the Veteran underwent a total hysterectomy and right and left oopherectomy, the criteria for a rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.116 Diagnostic Code 7613 (2011).

3.  For the period since January 1, 2004, the date following the termination of a 100 percent award for convalescence following a total hysterectomy and right and left oopherectomy, the criteria for an increased 50 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.116 Diagnostic Code 7613, 7617 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (West 2002 & Supp. 2011).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for her pes planus and hysterectomy with left  and right oophorectomy and a history of uterine fibroids with menorrhagia, 
 were granted and initial ratings were assigned in the October 2002 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeals.  The Veteran has also been afforded VA examinations in July 2003, October 2005, and September 2010 with respect to her claim for an increased rating for her gynecological disability, and was afforded VA examinations in July 2003, July 2005, and in August 2010 with respect to her claim for increased rating for pes planus.  The Board finds these examinations to be adequate in order to evaluate the Veteran's disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary. 

As indicated previously, the Board remanded this case in January 2008 and in March 2010 in order to request that the Veteran identify any outstanding VA or non-VA treatment records relevant to his claims, obtain such identified records, and afford the Veteran VA examinations in order to determine the current nature and severity of her disabilities on appeal.  The Veteran was requested to identify any outstanding treatment records in a September 2010 letter, but did not provide any information for the receipt of further records.  The Veteran was also afforded VA examinations for each claim.  Therefore, the Board finds that the AOJ has substantially complied with the January 2008 and March 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Pes Planus

Relevant to the evaluation of orthopedic disabilities, in determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The Veteran is service-connected for pes planus, which has been evaluated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Diagnostic Code 5276 provides for a noncompensable rating where there is mild acquired flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate bilateral or unilateral acquired flatfoot where the weight-bearing lines are over or medial to the great toes, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  A 20 percent or 30 percent evaluation is warranted for severe unilateral or bilateral, respectively, acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent or 50 percent rating is warranted for pronounced unilateral or bilateral, respectively, acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. 

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

In turning to the evidence of record, on July 2003 VA examination, the Veteran reported no problems with her flat feet.  They were considered to be asymptomatic.  Her major concern was related to swelling of the bilateral lower extremities, which was determined to be related to her previous surgery to the right ankle.  Examination of the feet showed no particular tenderness within the arches of the feet.  There was some slight decreased arching of the feet on weight bearing, however, there was no angulation of the Achilles tendon.  There was no affect on the motion of the feet or pain with ambulation of the joints.  The assessment was mild pes planus, both feet.  X-ray examination of the feet showed no evidence of dislocation or acute fracture.  Bony architecture was within normal limits.  There was some mild tissue swelling at the anterior right ankle joint.  

VA treatment records reflect that in February 2004, the Veteran had a stable, coordinated gait.  There was minimal guarding due to her right ankle disability.  

In an April 2004 statement, the Veteran stated that her feet were constantly swollen.  She had worked with podiatrists before, to no avail.  She had been told that she had no arch in her feet.  

At the July 2004 hearing before a decision review officer, the Veteran reported that her feet had been swollen for many years.  At one point, a doctor had wrapped the feet with ace bandages for a number of days, and that had worked once, but it did not work on the second attempt.  She had not been prescribed shoe inserts.  Because her foot pain was so severe, she would often drag her feet and limp.  

On July 2005 VA examination, the Veteran reported continuing sequalae related to her previous fracture of the right tibia and fibula.  She experienced a tingling sensation and paresthesais.  She was able to go about her activities of daily living.  She would use a cane to walk about the house and used prescription walking shoes.  She reported that she had experienced pain and swelling in both feet following giving birth.  Following the birth, the swelling had not ceased.  She had foot pain that would occur after long walking or at other times, sporadically.  She treated the condition with prescribed elastic bandages, show inserts, and corrective shoes, all which would mitigate or decrease the symptoms.  Examination of the feet showed edema of the right foot and ankle.  There was hypersensitivity with palpation at the dorsum of the right foot.  There were no calluses noted or breaks of skin.  The arch of the right foot was decreased on standing.  Achilles tendon alignment was normal.  There was abnormal weight bearing by unusual wear on the posterior edges of the heels of the shoes.  The diagnoses were peripheral nerve damage right peroneal nerve status post surgery to the right tibia-fibula and ankle, as well as pes planus, due to recurrent idiopathic edema.  

At her June 2007 hearing before the Board, the Veteran reported that after a few months of wearing a pair of shoes, she would notice abnormal wear in that one side would be high and the other side would be flat.  She had been advised by an orthopedist to wear flat shoes.  She had a little bit of pain when she walked and also walked with a limp.  Her right foot was always swollen.

On August 2010 VA examination, the Veteran reported that she would wrap her feet in ACE bandages when they swelled.  She wore tennis shoes with arch supports, with some relief.  There was increased foot pain with prolonged periods of standing and walking.  She would have to sit down after one and a half hours and could walk one and a half miles.  Physical examination revealed that she walked with a normal gait pattern.  There was normal Achilles tendon alignment.  There was no pain on manipulation of the feet.  There was edema in both feet.  There was no evidence of abnormal weight bearing.  There was no inward bowing of the Achilles tendon.  There was tenderness related to her neuropathy.  She was assessed as having minimal pes planus that was no greater than Grade 1.  

In this case, the Board finds that a compensable rating for pes planus is not warranted.  First, the Board notes that the Veteran is already in receipt of service connection for a right ankle disability, as well as for neuropathy related to the right ankle disability.  Thus, the Board will limit its analysis to the rating criteria under which pes planus is evaluated.  In that regard, the VA examination reports of record clearly delineate between the symptoms of swelling and pain related to the Veteran's right ankle disability and residual neuropathy and those symptoms related to her pes planus.  

Therefore, in reviewing the evidence related to the Veteran's pes planus, the Board finds that a compensable rating for pes planus is not warranted.  In this case, the evidence fails to show weight-bearing lines over or medial to the great toes, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, marked deformity, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  Specifically, at the Veteran's July 2003, July 2005, and September 2010 VA examinations, weight bearing and non-weight bearing Achilles alignment was normal and arches were present bilaterally, with minimal pes planus found.  Furthermore, there was no malalignment of either foot, pronation, pain on manipulation, or muscle atrophy, attributed to pes planus on examination.  Moreover, the September 2010 VA examiner determined that her pes planus was no more than mild in degree.  While the Veteran has reported constant swelling of the feet, such has not been medically related to her pes planus or noted to be a symptom of her pes planus.  Therefore, as the Veteran's bilateral pes planus results in no more than mild impairment, as shown on three VA examinations and in the treatment records, and, when also taking into account the Veteran's statements, does not meet the criteria for a 10 percent rating, the Board finds that an initial compensable rating is not warranted. 

Moreover, to the extent that the Veteran has complained of symptomatology associated with her right ankle disability and neurological deficits , the Board notes that such symptoms are contemplated in her separate ratings for such disabilities.  Therefore, to assign a higher rating under Diagnostic Code 5276 for the same complaints would thus doubly compensate the Veteran for symptoms already considered in her evaluations pertaining to her right ankle disability and neurological manifestations.  See 38 C.F.R. § 4.14.

Additionally, the Board finds that there are no additional manifestations of her service-connected bilateral pes planus that are more appropriately addressed under any additional Diagnostic Code(s).  In this regard, as there is no evidence of arthritis, bilateral weak foot, acquired claw foot (pes cavus), anterior metatarsalgia (Morton's disease), hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones associated with her pes planus, the Veteran is not entitled to an increased or separate ratings under Diagnostic Codes 5003, 5277, 5278, 5279, 5280, 5281, 5282, or 5283, respectively.  Specifically, the September 2010 VA examiner found that none of the above-listed conditions existed.  Thus, a compensable rating for pes planus is denied.

Status-post Hysterectomy with Left and Right Oophorectomy and a History of Uterine Fibroids with Menorrhagia.

The Veteran's gynecological disability has been rated under Diagnostic Codes 7613-7618.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 7613 pertains to adhesions, disease, or injuries of the uterus.  Diagnostic Code 7618 pertains to removal of the uterus, including the corpus.  However, because it appears, based upon the most recent September 2010 VA examiner's opinion, that the Veteran had both the uterus and both ovaries removed, rather than just the uterus, she would be more appropriately rated under Diagnostic Code 7617, which pertains to the removal of the uterus and both ovaries, complete.  Thus, the Board will instead rate the Veteran under DC 7617, rather than DC 7618, for the period following her 2003 surgery.

Diagnostic Codes 7610 to 7615 are to be rated according to the General Rating Formula for Disease, Injury, or Adhesions of the Female Reproductive Organs.  That criteria provides for a 0 percent rating for symptoms that do not require continuous treatment, a 10 percent rating for symptoms that require continuous treatment, and a 30 percent rating for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, DCs 7610-7615. 

Diagnostic Code 7617 provides for a 100 percent rating for removal of the uterus and both ovaries for three months following removal, and a 50 percent rating thereafter.  38 C.F.R. § 4.116, DCs 7617.

Turning to the evidence of record, on July 2003 VA examination, the Veteran reported that she currently suffered from symptomatic fibroids and was scheduled for a hysterectomy in July 2003.  She had a history of heavy periods that lasted for over a week.  They were heavy and painful.  She had constant lower abdominal pain.  Examination of the uterus showed it to be enlarged to the size of a 12-week pregnancy due to multiple fibroids.  A recent sonogram had shown multiple uterine fibroids.

Private records reflect that in September 2003, the Veteran underwent a hysterectomy and left salpingo-oopherectomy.  On October 2003 follow-up examination, the Veteran reported having abdominal pain.  She was prescribed pain medication and was instructed to continue the post-operative plan.  On December 2003 follow-up examination, the Veteran had no current complaints.  Examination of the vagina, urethra, and bladder was unremarkable.  The cervix, uterus, and adnexa were absent.  The vaginal cuff was normal in appearance.  

VA treatment records reflect that in May 2004, the Veteran had occasional frequency, but no polyuria, nocturia, or burning.  There was no incontinence.  

At her July 2004 hearing before a decision review officer, the Veteran reported that she still had her right ovary.  She did not need to take hormone therapy.  She was scheduled for further surgery for a prolapsed rectum related to the previous fibroids and resulting surgery.  

On October 2005 VA examination, the Veteran reported that she underwent a hysterectomy in 2003.  Prior to the surgery, she had had heavy bleeding and could hardly walk or use the stairs.  She had been feeling better since the surgery.  She had some pain in the lower right pelvic area.  She had recently been in a motor vehicle accident and had sustained a seat belt injury.  The pain was a cramping, pulling type of pain.  She wasn't sure if the pain was related to her back disability, however, when she took pain medication for her back, her right abdominal pain would be relieved.  Her PAP smears had been normal since the hysterectomy.  She did not have anemia.  Abdominal examination conducted in July 2005 showed a nontender abdomen.  There were no palpable masses.  Bowel sounds were normal.  There were no audible bruits.  

At her June 2007 hearing before the Board, the Veteran reported that she had lost her right ovary in the 2003 hysterectomy, and that earlier in the year, she had had further surgery on the right side.  The recent surgery had been to repair a rectal tear related to damage from the previous fibroids.  She had been having continuing abdominal pain prior to the more recent surgery.  However, since the surgery, she was still having pain on the right side of her stomach.  

On December 2008 VA examination, she complained of constant pain at the site of the hysterectomy.  There was tenderness in the abdomen with palpation in the left lower quadrant.  There were no masses and bowel sounds were normal.  She had a daily pulling sort of pain in the left side ever since the hysterectomy.  She did not take medication.  Her PAP smears had been normal.  

On September 2010 VA examination, the Veteran reported having had four children and four miscarriages previously.  She had been told that she had fibroids in 1987.  In 2003, she underwent a total abdominal hysterectomy for fibroids.  In 2007, the Veteran underwent a rectocele for repair of the rectum due to the fibroids.  The examiner found the notes related to the 2003 surgery to be confusing because in the first paragraph it stated that both ovaries had been removed, however, the later paragraphs stated instead that only the left ovary was removed.  The Veteran reported that she had no current major gynecological complaints other than some night sweats.  Physical examination was determined to be normal for a post hysterectomy woman.  Pelvic sonogram did not show the presence of either ovary.  Based upon the sonogram and inconsistent operative notes, and further review of the claims file, the examiner determined that both ovaries had in fact been removed during the 2003 surgery. 

In this case, there is some confusion as to whether the Veteran had both ovaries removed during the hysterectomy and oopherectomy in 2003.  In her hearing before the decision review officer, the Veteran stated that her right ovary was not removed, however, in her hearing before the Board, she stated that her right ovary had been removed.  The September 2010 VA examiner, when reviewing the 2003 operation report and after conducting a sonogram, determined that both ovaries had in fact been removed, and that they must have therefore been removed during the 2003 operation.  Because there are no other intervening sonograms to contest this conclusion, or other medical evidence to demonstrate that the Veteran's right ovary was still intact, the Board is inclined to place probative weight on the 2010 VA opinion and base its disability determination on that conclusion.  Thus, when reviewing the applicable disability criteria, for removal of the uterus and both ovaries, under DC 7617, a 100 percent rating is warranted for three months following removal, and 50 percent rating is warranted thereafter.  In this case, the Veteran was already in receipt of a 100 percent rating for 6 months following removal of the uterus and ovaries as part of a temporary total disability rating based on convalescence following surgery.  Thus, the Board finds that following that six month period of time, beginning in January 1, 2004, a 50 percent rating is warranted.  No higher rating can be applied when reviewing the criteria pertaining to gynecological disabilities, as the evidence does not show that the Veteran suffers from fistula related to her gynecological disability.  Thus, a 50 percent rating is warranted beginning January 1, 2004, the day following the termination of her 100 percent convalescence rating. 

With regard to the period of time prior to the 2003 surgery, from January 1, 2003, the effective date of service connection, to September 11, 2003, a rating in excess of 30 percent is not warranted.  For, a 30 percent rating is the highest available under the rating criteria pertaining to disease, injury, or adhesion of the uterus, and at that time, the Veteran had not yet undergone removal of the uterus or ovaries.  Thus, she is in receipt of the highest rating available for the symptoms she was experiencing prior to surgery.  Furthermore, for the reasons described below, the Board finds that an extra-scheduler rating is not warranted.

Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, while the Veteran has testified that her pes planus has impacted her work in that she cannot walk up stairs or stand for more than one and half hours at a time, the record fails to show that her pes planus in fact renders her unemployable.  Specifically, the Veteran has not stated that she is unemployable due to her service-connected disabilities.  There is additionally no evidence that her gynecological disability has any affect on employment.  Furthermore, she stated on September 2010 VA examination she had retired from the Air Force in 2002, and had worked as a paralegal until 2008, but had decided to leave the job because she could not keep up with the commute.  Therefore, the Board finds that the Veteran's service-connected disabilities do not render her unemployable. 

Moreover, insofar as the Veteran's pes planus and gynecological disability interferes with her employability, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, higher ratings for the Veteran's pes planus and gynecological disability may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected pes planus and gynecological disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran's pes planus has been described as minimal in degree of severity.  Prior to surgery, the Veteran's gynecological disability necessitated continuous treatment, but was not controlled by treatment, as is anticipated in the rating schedule.  She was unable to walk long distances or climbs stairs and was in pain.  However, there is no indication that the disability was so exceptional as to have resulted in frequent hospitalizations or absences from work.  Following surgery, the Veteran had abdominal pain that was not described as severe.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for her service-connected disabilities on appeal.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's pes planus and gynecological disability may interfere with her employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that a compensable rating for the Veteran's pes planus is not warranted since January 1, 2003, the effective date of service connection.  The Board finds that for period from January 1, 2003, to September 11, 2003, a rating in excess of 30 percent for uterine fibroids with menorrhagia is not warranted.  However, the Board finds that an increased rating of 50 percent, but no higher, for status-post hysterectomy with left  and right oophorectomy and a history of uterine fibroids with menorrhagia, since January 1, 2004, is warranted.  











	(CONTINUED ON NEXT PAGE)



The benefit-of-the-doubt rule has been applied in this case with respect to the claim for increased rating for a gynecological disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for pes planus is denied.

A rating in excess of 30 percent for status-post hysterectomy with left and right oophorectomy and a history of uterine fibroids with menorrhagia, for the period from January 1, 2003, to September 11, 2003, is denied.

An increased 50 percent rating for status-post hysterectomy with left and right oophorectomy and a history of uterine fibroids with menorrhagia, since January 1, 2004, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


